

SUPPLEMENT NO. 2 TO FIFTH AMENDMENT AND RESTATEMENT OF LOAN AGREEMENT AND
PROMISSORY NOTE
 

THIS SUPPLEMENT No. 2 TO FIFTH AMENDMENT AND RESTATEMENT OF LOAN AGREEMENT AND
PROMISSORY NOTE by and between BLINK COUTURE, INC., a Delaware corporation (the
“Maker”) and REGENT PRIVATE CAPITAL, LLC, an Oklahoma limited liability company
(the “Payee”) entered into as of July 31, 2011, supplements and amends that
certain Fifth Amendment and Restatement of Loan Agreement and Promissory Note
dated February 23, 2011 (the “Amendment and Note Restatement”). Capitalized
terms used herein without definition shall have the meanings ascribed to such
terms in the Amendment and Note Restatement.


For value received, the Maker and Payee hereby agree, effective as of the date
hereof, that the following provisions shall supplement and become part of the
Amendment and Note Restatement:


1.           Additional Advances.  The Parties hereby agree that during the
period from May 1, 2011 through July 31, 2011, the Payee has made additional
advances to the Maker, in the aggregate amount of $15,940, in payment of the
Maker’s operating expenses during that period, so that effective as of July 31,
2011, the total outstanding principal amount due and payable pursuant to the
Note is $226,973.


2.           No Further Changes; Full Force and Effect.  The additional advances
described in Paragraph 1 above reflect all changes to the Amendment and Note
Restatement. All other terms of the Amendment and Note Restatement shall remain
unchanged and in full force and effect, unless and until further supplemented or
amended hereafter.


IN WITNESS WHEREOF, the Maker has caused this Supplement No. 2 to Fifth
Amendment and Restatement of Loan Agreement and Promissory Note to be duly
executed and delivered as of the day and year first written above.
 

 
BLINK COUTURE, INC.
       
By:
/s/ Lawrence Field
   
     Name: Lawrence Field
   
    Title: President & CEO
       
REGENT PRIVATE CAPITAL, LLC
       
By:
/s/ Cindy S. Field
   
     Name:  Cindy S. Field
   
     Title: Secretary

 
 
 

--------------------------------------------------------------------------------

 